                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA



OMAR SMALLS                         :
                                    :    CIVIL ACTION
            Plaintiff               :
                                    :
      vs.                           :    NO. 17-3985
                                    :
ALAN ELHYANI and                    :
P/O ARTHUR COMAS                    :
(BADGE #3479)                       :
                                    :
            Defendants              :


                           MEMORANDUM AND ORDER


JOYNER, J.                                              February 5, 2019


      Defendants Alan Elhyani and Police Officer Arthur Comas

have brought this §1983 action before the Court on Motion for

Summary Judgment.     For the reasons outlined below, the Motion

shall be GRANTED. 1

                            Factual Background

      This case arose on October 28, 2015 when Plaintiff became

involved in an argument with the mother of his children outside

the Mastery Charter School at or near the intersection of 53rd



1   In his response to Defendant’s summary judgment motion,   “Plaintiff does
not dispute that his claims against Officer Comas should be   dismissed.”
(Pl’s Brief in Opposition to Defendant’s Motion for Summary   Judgment, p. 4).
Accordingly, we shall grant the motion as uncontested as to   Officer Comas and
address only the remaining claims against Defendant Elhyani   in this
Memorandum Opinion.

                                        1
and Media Streets in Philadelphia, Pennsylvania.    In the course

of this altercation, Plaintiff was punched in the head by a

school police officer and fell to the ground.    An ambulance was

called and a unit from the Philadelphia Fire Department EMS

responded, as well as a policeman from the Philadelphia Police

Department.

     At the time the ambulance arrived, Plaintiff was sitting on

the sidewalk in the pouring rain.     Plaintiff was helped into the

ambulance where he was evaluated by Fire Service Paramedic

Defendant Alan Elhyani.    Defendant Elhyani asked Plaintiff what

happened, whether he was injured, and his medical history but

despite being conscious and apparently able to walk and move all

of his body parts, Plaintiff did not answer or say anything in

response.    Plaintiff complied with Elhyani’s direction to sit on

the stretcher and Elhyani took his blood pressure and pulse

oxygen and checked the pupils of his eyes using a penlight, but

Plaintiff still did not say anything or respond to any

questions.    Plaintiff was then strapped to the stretcher for

transport to the hospital with straps at his ankles, thigh and

between his chest and waist.

     While en route to the Penn Presbyterian Medical Center,

Defendant Elhyani advised Plaintiff that he was going to check

his blood sugar for diabetes and/or hypoglycemia and that he

would feel a little pinch.    When Elhyani stuck Plaintiff’s

                                  2
finger for blood with a lancet, Plaintiff swung his right hand

in an upward motion, hitting Elhyani in the groin.            Plaintiff

accused Elhyani of stealing his blood, undid the stretcher

straps and stood up, as did Elhyani.         The ambulance driver

pulled over and a police officer came to the scene.            When the

officer asked what had happened, Elhyani told him that Plaintiff

had struck him.     The officer saw that Plaintiff was not being

cooperative and was not sitting on the stretcher and eventually

Plaintiff got back onto the stretcher, was strapped in 2, and the

trip to the hospital resumed.

      At the hospital, Elhyani complied with the directive he had

received over the radio to call his supervisor, Bethann

Jablonski.    She instructed him that he was then out-of-service

and that he was to file a report because he had been assaulted.

Elhyani was also met at the hospital by Defendant Police Officer

Comas, who had been dispatched when the ambulance driver had

radioed for help immediately after Plaintiff struck him in the

groin and the vehicle had pulled over.          From the hospital,

Defendant Elhyani went to the district police station where he

spoke with a different officer or detective – not Comas.

Plaintiff was subsequently charged with aggravated assault,


2  According to Elhyani’s deposition testimony, for safety reasons, they are
not permitted to transport a patient unless that patient is secured on the
stretcher. The straps appear and function like the seat belts on an
airplane. (Elhyani Deposition, dated July 6, 2018 and annexed as an exhibit
to Defendant’s Summary Judgment Motion, at p. 26-28).

                                      3
simple assault and recklessly endangering another person for

striking Elhyani.    Plaintiff was arrested and taken into police

custody later that day.     Following his preliminary hearing on

December 7, 2015, the charge of aggravated assault was dismissed

for failure to make out a prima facie case.    Thereafter,

immediately prior to the scheduled trial on January 12, 2016,

the remaining charges were dismissed for lack of prosecution.

     Plaintiff commenced this action on September 6, 2017

asserting claims under Section 1983 for violation and conspiracy

to violate his Fourth and Fourteenth Amendment rights, and for

false imprisonment, malicious prosecution and civil conspiracy

under Pennsylvania state law.    Following denial of Defendants’

motion to dismiss and the taking of discovery, Defendants filed

this motion for summary judgment on August 29, 2018.

           Standards Governing Motions for Summary Judgment

     Fed. R. Civ. P. 56 permits the filing of summary judgment

motions.    Subsection (a) of that Rule provides as follows:

     A party may move for summary judgment, identifying each
     claim or defense – or the part of each claim or defense –
     on which summary judgment is sought. The court shall grant
     summary judgment if the movant shows that there is no
     genuine dispute as to any material fact and the movant is
     entitled to judgment as a matter of law. The court should
     state on the record the reasons for granting or denying the
     motion.

Thus, as Rule 56(a) makes clear, the initial burden falls upon

the party seeking summary judgment (i.e., the movant) to point


                                  4
to the evidence which it believes demonstrates the absence of a

genuine issue of material fact.   United States v. Donovan, 661

F.3d 174, 185 (3d Cir. 2011) (quoting Celotex Corp. v. Catrett,

477 U.S. 317, 323, 106 S. Ct. 2548, 91 L. Ed.2d 265 (1986)).     In

considering a motion for summary judgment, the court should view

the facts in the light most favorable to the non-moving party

and draw all reasonable inferences against the moving party.

Roth v. Norfalco, LLC, 651 F.3d 367, 373 (3d Cir. 2011); El v.

SEPTA, 479 F.3d 232, 237 (3d Cir. 2007).

     Although the line between reasonable inferences and

impermissible speculation is often “thin,” it is nevertheless

critical because “an inference based upon a speculation or

conjecture does not create a material factual dispute sufficient

to defeat summary judgment.”   Halsey v. Pfeiffer, 750 F.3d 273,

287 (3d Cir. 2014) (quoting Robertson v. Allied Signal, Inc.,

914 F.2d 360, 382, n.12 (3d Cir. 1990) and Fragale & Sons

Beverage Co. v. Dill, 750 F.2d 469, 474 (3d Cir. 1985)).

Inferences must flow directly from admissible evidence.    Id.   An

issue is genuine only if there is a sufficient evidentiary basis

on which a reasonable jury could find for the non-moving party,

and a factual dispute is material only if it might affect the

outcome of the suit under governing law.   Kaucher v. County of

Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L.

                                  5
Ed.2d 202 (1986)).   In other words, “[f]acts that could affect

the outcome are ‘material facts,’ and a dispute about a material

fact is ‘genuine’ if the evidence is sufficient to permit a

reasonable jury to return a verdict for the nonmoving party.”

Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011) (citing

Anderson, 477 U.S. at 248 and Celotex, 477 U.S. at 322-323).     In

any event, to survive summary judgment, the non-moving party

must present more than a mere scintilla of evidence; there must

be evidence on which the jury could reasonably find for the non-

movant.   Burton v. Teleflex, Inc., 707 F.3d 417, 425 (3d Cir.

2013) (quoting Jakimas v. Hoffman-LaRoche, Inc., 485 F.3d 770,

777 (3d Cir. 2007)).

                            Discussion

     As noted, Plaintiff asserts claims against Defendant

Elhyani for violations of his constitutional rights under the

Fourth and Fourteenth Amendments to be free from false arrest,

malicious prosecution, wrongful incarceration and deprivation of

liberty and property without due process and for conspiracy to

violate those rights pursuant to 42 U.S.C. §1983, and for

malicious prosecution, civil conspiracy and false imprisonment

under Pennsylvania common law.   The genesis of these claims was

the filing by Defendant Elhyani of a complaint with the

Philadelphia Police Department that Plaintiff struck him in the

groin in the course of his ambulance transport from 53rd and

                                 6
Media Streets, and Defendant’s testimony against Plaintiff at

the preliminary hearing.

        A. Federal Claims Pursuant to 42 U.S.C. §1983

       It has been observed that Section 1983 authorizes redress

for violations of constitutional and statutory rights; it is not

itself a source of substantive rights but is instead a method

for vindicating federal rights elsewhere conferred.            Baker v.

McCollan, 443 U.S. 137, 144, n.3, 99 S. Ct. 2689, 2694, n.3, 61

L. Ed.2d 433 (1979); Pearson v. Prison Health Service, 850 F.3d

526, 534, n.2 (3d Cir. 2017). 3

      The threshold inquiry in a §1983 suit requires courts to

identify the specific constitutional right at issue.            Manuel v.

City of Joliet, 137 S. Ct. 911, 920, 197 L. Ed.2d 312, (2017)

(citing Albright v. Oliver, 510 U.S. 266, 271, 114 S. Ct. 807,

127 L. Ed.2d 114 (1994) (plurality opinion)).           Then, “[a]

plaintiff seeking relief under 42 U.S.C. §1983 must demonstrate

‘that the defendants, acting under color of law, violated the


3   Section 1983 reads:

Every person who, under color of any statute, ordinance, regulation, custom,
or usage, of any State or Territory or the District of Columbia, subjects, or
causes to be subjected, any citizen of the United States or other person
within the jurisdiction thereof to the deprivation of any rights, privileges,
or immunities secured by the Constitution and laws, shall be liable to the
party injured in an action at law, suit in equity, or other proper proceeding
for redress, except that in any action brought against a judicial officer for
an act or omission taken in such officer’s judicial capacity, injunctive
relief shall not be granted unless a declaratory decree was violated or
declaratory relief was unavailable. For the purposes of this section, any
Act of Congress applicable exclusively to the District of Columbia shall be
considered to be a statute of the District of Columbia.

                                      7
plaintiff’s federal constitutional or statutory rights, and

thereby caused the complained of injury.’”    Black v. Montgomery

County, 835 F.3d 358, 364 (3d Cir. 2016) (quoting Elmore v.

Cleary, 399 F.3d 279, 281 (2005)).

     Plaintiff here has identified the Fourth and Fourteenth

Amendments as the sources of the constitutional rights which he

alleges Defendant violated. Under the Fourth Amendment,

     The right of the people to be secure in their persons,
     houses, papers, and effects, against unreasonable searches
     and seizures, shall not be violated, and no Warrants shall
     issue, but upon probable cause, supported by Oath or
     affirmation, and particularly describing the place to be
     searched and the persons or things to be seized.

        The Fourteenth Amendment, in turn provides in relevant

part:

     “All persons born or naturalized in the United States, and
     subject to the jurisdiction thereof, are citizens of the
     United States and of the State wherein they reside. No
     State shall make or enforce any law which shall abridge the
     privileges or immunities of citizens of the United States;
     nor shall any State deprive any person of life, liberty, or
     property, without due process of law; nor deny to any
     person within its jurisdiction the equal protection of the
     laws.

U.S. Const. Amend. XIV, §1.

     The Fourteenth Amendment therefore effectively

“incorporates” the protections of the Fourth and other

Amendments, insofar as it “forbids states from depriving ‘any

person of life, liberty, or property without due process of law”

and “contains both substantive and procedural components.”


                                  8
Baker, 443 U.S. at 142-143, 99 S. Ct. at 2694; Holland v. Rosen,

895 F.3d 272, 292 (3d Cir. 2018) (quoting U.S. Const. Amend. XIV

and Steele v. Cicchi, 855 F.3d 494, 501 (3d Cir. 2017)).

     Under these amendments, “[t]he standard for arrest is

probable cause, defined in terms of facts and circumstances

‘sufficient to warrant a prudent man in believing that the

suspect had committed or was committing an offense.’”   Gerstein

v. Pugh, 420 U.S. 103, 111, 95 S. Ct. 854, 43 L. Ed.2d 54 (1975)

(quoting Beck v. Ohio, 379 U.S. 89, 91 (1964)).   “The inquiry in

a §1983 false arrest claim is not whether the person arrested in

fact committed the offense, but whether the facts and

circumstances within the arresting officer’s knowledge are

sufficient to warrant a reasonable person to believe that the

offense has been or is being committed by the person to be

arrested.”   Jackson v. Mills, Civ. A. No. 96-3751, 1997 U.S.

Dist. LEXIS 14467 at *18 (E.D. Pa. Sept. 4, 1997) (citing

Orsatti v. New Jersey State Police, 71 F.3d 480, 483 (3d Cir.

1995) and Groman v. Township of Manalapan, 47 F.3d 628, 634 (3d

Cir. 1995)).   In making this inquiry, “[a] court must look at

the ‘totality of the circumstances’ and use a ‘common sense’

approach to the issue of probable cause.”   Sharrar v. Felsing,

128 F.3d 810, 818 (3d Cir. 1997).

     Given that Plaintiff has agreed that the claims against

Officer Comas are properly dismissed and since Defendant Elhyani

                                 9
did not arrest or incarcerate him, it appears that Plaintiff’s

only remaining federal claims are for malicious prosecution and

conspiracy to deprive Plaintiff of his clearly established

Constitutional rights. 4

      The Third Circuit has held that “[t]o prove a Fourth

Amendment malicious prosecution claim, a plaintiff must show:

‘(1) the defendant initiated a criminal proceeding (2) the

criminal proceeding ended in his favor; (3) the defendant

initiated the proceeding without probable cause; (4) the

defendant acted maliciously or for a purpose other than bringing

the plaintiff to justice and (5) the plaintiff suffered

deprivation of liberty consistent with the concept of seizure as

a consequence of a legal proceeding.’”          Black, supra, (quoting

Johnson v. Knorr, 477 F.3d 75, 82 (3d Cir. 2007)); DiBella v.

Borough of Beachwood, 407 F.3d 599, 601 (3d Cir. 2005).             To make


4    Count One of Plaintiff’s complaint asserts that, in addition to
Defendants’ alleged violation of his rights to be free from false arrest,
wrongful incarceration and malicious prosecution, he was also deprived of
liberty and property without due process. The “’root requirement’ of the Due
Process Clause” … “is that an individual be given an opportunity for a
hearing before he is deprived of any significant property interest.”
Cleveland Board of Education v. Loudermill, 470 U.S. 532, 542, 105 S. Ct.
1487, 84 L. Ed.2d 494 (1985) (quoting Boddie v. Connecticut, 401 U.S. 371,
379 (1971)). Although malicious prosecution claims may be premised on both
the Fourth and Fourteenth Amendments and may also include police conduct that
violates the Fourth Amendment, the procedural due process clause or other
explicit text of the Constitution, such claims are not cognizable under the
“more generalized notion of substantive due process.” Albright v. Oliver,
510 U.S. at 272-273, 114 S. Ct. at 813; Torres v. McLaughlin, 163 F.3d 169,
172, 173 (3d Cir. 1998); DeJesus v. Wehrman, Civ. A. No. 16-CV-4745, 2017 U.
S. Dist. LEXIS 160233 at * 11 - *12 (E.D. Pa. Sept. 27, 2017). And, as it is
clear from the face of Plaintiff’s complaint and the evidence of record,
Plaintiff was afforded procedural due process through the criminal
proceedings and preliminary hearing.


                                     10
out a section 1983 conspiracy claim, … there must be a showing

of the existence of a conspiracy involving state action and a

deprivation of civil rights in furtherance of the conspiracy by

a party to the conspiracy.    Piskanin v. Hammer, Civ. A. No. 04-

1321, 2005 U.S. Dist. LEXIS 28135 at * 11 (E.D. Pa. Nov. 14,

2005) (citing Marchese v. Umstead, 110 F. Supp. 2d 361, 371

(E.D. Pa. 2000)). A conspiracy is an agreement of two or more

persons to “do a criminal act, or to do an unlawful act by

unlawful means or for an unlawful purpose.”    Pellegrino Food

Products Co. v. City of Warren, 136 F. Supp. 2d (W.D. Pa. Dec.

6, 2000) (quoting Spencer v. Steinman, 968 F. Supp. 1011, 1020

(E.D. Pa. Dec. 6, 2000)).    Thus, a plaintiff must show a

“combination, agreement, or understanding among all or between

any of the defendants to plot, plan, or conspire to carry out

the alleged chain of events,” i.e., “to deprive him of a

federally protected right.”    Kagarise v. Christie, Civ. A. No.

09-402, 2013 U.S. Dist. LEXIS 167791 at *3 (M.D. Pa. Nov. 26,

2013) (quoting Ridgewood Board of Education v. N.E. ex rel.

M.E., 172 F.3d 238, 254 (3d Cir. 1999)).

     In reviewing the evidentiary record in this matter, while

Plaintiff has successfully shown that Defendant Elhyani filed a

police complaint for assault against him that resulted in

Plaintiff being charged with aggravated and simple assault and

recklessly endangering another person, that those charges were

                                 11
dismissed prior to trial and that Plaintiff was incarcerated for

approximately two months, Plaintiff has failed to show the

remaining two elements necessary to sustain a malicious

prosecution claim.      That is, and as borne out by the finding at

Plaintiff’s preliminary hearing, there was indeed probable cause

to initiate criminal proceedings.         While it is unclear what

motivated him to do so, the fact that Plaintiff struck Defendant

in the groin while the ambulance was en route to the hospital is

undisputed, even by Plaintiff himself. 5        We find this action in

and of itself to be sufficient to warrant the filing of the

aforementioned charges against Plaintiff.          Nor is there any

evidence whatsoever that Defendant Elhyani acted maliciously or

for a purpose other than bringing the plaintiff to justice.

Again, the record evidence reflects that Elhyani was complying

with a directive by his supervisor to register a complaint

concerning the incident; the decision to formally charge

Plaintiff was made by Officer Comas and/or the Philadelphia



5 The elements of aggravated assault are set forth at 18 Pa. C.S. §2702 which
provides in pertinent part that “a person is guilty of aggravated assault if
he: … attempts to cause or intentionally, knowingly or recklessly causes
serious bodily injury to any of the officers, agents, employees or other
persons enumerated in subsection (c) [which includes emergency medical
services personnel] or to an employee of an agency, company or other entity
engaged in public transportation, while in the performance of duty …” 18 Pa.
C. S. §2702(a), (c)(21). Simple assault is defined as occurring when a person
“(1) attempts to cause or intentionally, knowingly or recklessly causes
bodily injury to another;” or “(c) attempts by physical menace to put another
in fear of imminent serious bodily injury.” 18 Pa. C.S. §2701(a)(1), (3).
And recklessly endangering another person arises if a person “recklessly
engages in conduct which places or may place another person in danger of
death or serious bodily injury.” 18 Pa. C.S. §2705.

                                     12
Police Department – not Elhyani.     And, to the extent that the

gist of Plaintiff’s complaint against Elyhani is the testimony

which he gave at the preliminary hearing, the law is well

settled that “a trial witness has absolute immunity with respect

to any claim based on the witness’ testimony,” such that “[w]hen

a witness is sued because of his testimony, … the claims of the

individual must yield to the dictates of public policy.”

Rehberg v. Paulk, 566 U.S. 356, 367, 132 S. Ct. 1497, 182 L.

Ed.2d 593 (2012) (quoting Briscoe v. LaHue, 460 U.S. 325, 332-

333, 103 S. Ct. 1108, 75 L. Ed.2d 96 (1983) (emphasis in

original).   For all of these reasons, judgment as a matter of

law is properly entered in favor of Defendant Elhyani on Count

One of Plaintiff’s Complaint.

     As to the second Count of the Complaint, we first note that

the record in this matter is likewise devoid of any evidence

that Defendant Elhyani conspired or otherwise agreed with anyone

else to unlawfully institute criminal proceedings, prosecute

Plaintiff or deprive him of his liberty.     Plaintiff has agreed

in his Brief in Opposition to Defendant’s Motion for Summary

Judgment “that, to the extent the claims against Officer Comas

should be dismissed, the conspiracy claim should as well as to

both defendants.”   (Pl’s Brief in Opposition, at p. 10).

Accordingly, we shall grant Defendant’s motion and enter summary



                                13
judgment in his favor and against Plaintiff on Count Two of the

Complaint as well.

     B. Plaintiff’s Pennsylvania State Law Claims

     The elements of Plaintiff’s state law claims for false

imprisonment, malicious prosecution and civil conspiracy mirror

those which he asserted under federal law.   See, e.g., Kokinda

v. Breiner, 557 F. Supp. 2d 581, 593 (M.D. Pa. 2008)

(“Pennsylvania state law false arrest claims and federal

constitutional false arrest claims are co-extensive as to both

elements of proof and elements of damages.”)   More particularly,

a malicious prosecution claim under Pennsylvania law is

sustained only if the plaintiff can demonstrate that the

defendant instituted proceedings without probable cause and with

malice, and the proceedings terminated in the plaintiff’s

favor.”   DeJesus v. Wehrman, 2017 U.S. Dist. LEXIS 160233 at *11

- *12 (E.D. Pa. Sept. 27, 2017) (citing Kelley v. Gen.

Teamsters, Local Union 249, 518 Pa. 517, 544 A.2d 940, 941 (Pa.

1988)).   Plaintiffs alleging malicious prosecution bear the

burden of proving want of probable cause. Id, (citing Miller v.

Pa. R. Co., 371 Pa. 308, 89 A.2d 809, 811 (Pa. 1952)).

     The common law tort of civil conspiracy under Pennsylvania

law similarly requires: “(1) a combination of two or more

persons acting with a common purpose to do an unlawful act or to

do a lawful act by unlawful means or for an unlawful purpose;

                                14
(2) an overt act done in pursuance of the common purpose; and

(3) actual legal damage.”    Egli v. Strimel, 251 F. Supp. 3d 827,

840 (E.D. Pa. 2017).    “Proof of malice, i.e., an intent to

injure, is essential in proof of a conspiracy and this unlawful

intent must be absent justification.”    Win & Son, Inc. v. City

of Philadelphia, 178 F. Supp. 3d 234, 246 (E.D. Pa. 2016)

(quoting Thompson Coal Co. v. Pike Coal Co., 488 Pa. 198, 211,

412 A.2d 466, 472 (1979)).

     To establish false imprisonment under Pennsylvania law, a

plaintiff must show: (1) that he has been detained, and (2) that

the detention was unlawful.    Gwynn v. City of Philadelphia, 719

F.3d 295, 304, n. 4 (3d Cir. 2013) (citing Renk v. City of

Pittsburgh, 537 Pa. 68, 641 A.2d 289, 293 (Pa. 1994)).    Inasmuch

as in Pennsylvania, as under the Fourth Amendment, “detainment

and confinement” constitute the gravamen of the “civil wrong

committed by an individual who illegally arrests or employs

authority over another while purportedly enforcing the law”, it

has been said that “false arrest and false imprisonment are

merely different labels which describe the same conduct” and are

“essentially the same claim” generally analyzed together.

Olender v. Township of Bensalem, 32 F. Supp. 2d 775, 791 (E.D.

Pa. 1999) (citing Gagliardi v. Lynn, 446 Pa. 144, 147, 285 A.2d

109, 110 (Pa. 1971)).    See also, Davila v. United States, 247 F.



                                 15
Supp. 3d 650, 658 (W.D. Pa. 2017); Watson v. Witmer, 183 F.

Supp. 3d 607, 617 (M.D. Pa. 2016)) (same).

       In view of these precepts, we see no reason to repeat the

analysis set forth above.    Suffice it to say that we hereby

conclude that Defendant is entitled to judgment in his favor as

a matter of law on Count Three of Plaintiff’s Complaint for the

same reasons as were set forth with respect to Counts One and

Two.

       Defendants’ motion for summary judgment shall therefore be

granted in its entirety pursuant to the attached Order.




                                 16
